DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 10, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190166375 A1 JUN; Dong San et al. (hereafter Jun), and further in view of US 20120140821 A1 Drugeon; Virginie et al. (hereafter Drugeon).
Regarding claim 1, Jun discloses An encoder which encodes a video (i.e.Fig.1), comprising: circuitry; and memory (i.e.[0403]), wherein using the memory, the circuitry: derives a one-dimensional array of a plurality of reference samples for intra prediction by projecting a value of at least one first decoded pixel located on a first line onto a second line to derive the one-dimensional array of the plurality of reference samples (i.e.Fig.9, [0226], [0244], wherein in a intra diagonal coding, upper line or left line of reference samples is generated by left line or upper line of reconstructed sample that is the decoded sample), the second line being perpendicular to the first line and including values of a plurality of second decoded pixels (i.e.Fig.9, [0230], wherein top line of neighbor of current block is reference sample needed to constructed, left line of neighbor is reconstructed samples with values), and the plurality of reference samples of the one dimensional array being located on the second line and including the value of the at least one first decoded pixel projected on the second line and the values of the plurality of second decoded pixels (i.e.[0224], [0246], wherein reference samples located in above row may be reconstructed, while one reconstructed sample would be used to construct a reference sample in the row). 
Jun fails to disclose performs smoothing on the derived one-dimensional array of the plurality of reference samples; and generates a prediction image using the plurality of reference samples.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the encoder which encodes a video disclosed by Jun to include the performs smoothing on the derived one-dimensional array of the plurality of reference samples of Drugeon, in order to provide a more efficient intra prediction, as taught by Drugeon (i.e.[0021]).
Regarding claims 5, 10, Drugeon teaches The encoder according to claim 1, wherein in generating the prediction image, the circuitry performs interpolation processing by applying an interpolation filter to the one-dimensional array of the plurality of reference samples (i.e.[0093]), and the interpolation filter is applied regardless of whether a position of any of the plurality of reference samples of the one-dimensional array is at an integer position or at a non-integer position (i.e.[0101], wherein pel position is integer, subpel position is a non integer).
Regarding claim 6, it is a decoder corresponding to the encoder claim 1. Jun also discloses the decoder (Fig.2) doing same things as encoder does.
Regarding claim 13, see the rejection for claim 1. See the rejection for claims 1, 5. Jun further discloses derive a one-dimensional array in which first reference samples are located at respective integer positions (i.e.Fig.20, [0353]-[0356], wherein the reference samples’ real number positions includes integer positions); apply an interpolation filter to the one-dimensional array to interpolate second reference samples each of which is located at a non-integer position between adjacent integer positions of two of the first reference samples (i.e.[0160]); and Drugeon teaches calculate a prediction value of the current pixel based on the one-dimensional array to which the interpolation filter is applied (i.e.Fig.9, [0098]).

Regarding claim 15, Drugeon teaches The encoder according to claim 14, wherein the processor is configured to perform weighting process on at least two of the first reference samples in order to generate the additional second reference sample located at the integer position (i.e.[0075]).
Regarding claim 16, Drugeon teaches The encoder according to claim 15, wherein one of the at least two of the first reference samples has an integer position same as the integer position of the additional second reference sample (i.e.[0075]).
Claims 2-4, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun, in view of Drugeon, and further in view of Min et al. (WO 2011/021839), hereafter referenced as Min.
Regarding claim 2, Min teaches everything claimed as applied above (see claim 1). Min further discloses wherein the circuitry performs the smoothing (Filtering Neighboring Pixies 1910, Fig.21) immediately before calculating a prediction signal based on the plurality of reference samples (Perform Intra Prediction using Selected Reference Pixels 1930, Fig.21).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Jun, Drugeon and Min before him/her, to modify the encoder which encodes a video disclosed by Jun to include the solutions in the same field of endeavor of Drugeon and Min, in order to in order to provide a more efficient intra prediction, as taught by Drugeon (i.e.[0021]), and  improve coding efficiency, as taught by Min (i.e.[0006]).
Regarding claim 3, Min teaches everything claimed as applied above (see claim 1). Min further discloses wherein the smoothing is performed by applying a one dimensional spatial 
Regarding claim 4, Min teaches everything claimed as applied above (see claim 3). Min further discloses wherein the one-dimensional spatial smoothing filter is applied at a boundary of the one-dimensional array of the plurality of reference samples, by extending the one-dimensional array using a value of at least one reference sample located at the boundary among the plurality of reference samples (Fig.19 and Fig.20). 
Regarding claim 7, Min discloses everything claimed as applied above (see claim 6). Min further discloses wherein the circuitry performs the smoothing (Filtering Neighboring Pixies 2010, Fig.22) immediately before calculating a prediction signal based on the plurality of reference samples (Perform Intra Prediction using Selected Reference Pixels 2040, Fig.22).
Regarding claim 8, Min discloses everything claimed as applied above (see claim 6). Min further discloses wherein the smoothing is performed by applying a onedimensional spatial smoothing filter (3 tap filter, Fig.20) to the one-dimensional array of the plurality of reference samples.
Regarding claim 9, Min discloses everything claimed as applied above (see claim 6). Min further discloses wherein the one-dimensional spatial smoothing filter is applied at a boundary of the one-dimensional array of the plurality of reference samples, by extending the one-dimensional array using a value of at least one reference sample located at the boundary among the plurality of reference samples (Fig.19 and Fig.20).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671.  The examiner can normally be reached on Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TRACY Y. LI/Primary Examiner, Art Unit 2487